ANTOON, J.
G.H. Sizemore appeals the order entered by the trial court denying his motion for postconviction relief filed pursuant to Rule 3.850 of the Florida Rules of Criminal *1156Procedure. He contends in part that he is entitled to receive postconviction relief because an improperly recalculated sentencing guidelines scoresheet was used by the trial court. This claim is not rebutted by the attachments filed with this court. Therefore, we remand this matter to permit the trial court to further address Mr. Sizemore’s claim by either providing an attachment which supports the scoresheet calculation or conducting an evidentiary hearing in accordance with Guinto v. State, 693 So.2d 46, 48 (Fla. 4th DCA 1997). Mr. Sizemore’s other claims for postconviction relief are without merit.
AFFIRMED in part; REVERSED and REMANDED in part.
DAUKSCH and W. SHARP, JJ„ concur.